Title: Thomas Jefferson’s Conveyance of Slaves to Thomas Jefferson Randolph, 26 March 1813
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            Know all men by these presents that I Thomas Jefferson of Monticello in the county of Albemarle in consideration of my affection to my grandson Thomas Jefferson Randolph of the same place & county have given to my said grandson four negro slaves to wit
			 Thruston the son of
			 Isabel,
			 Bec daughter of
			 Minerva,
			 Lewis &
			 Sally son & daughter of
			 Jenny to hold the same in absolute property: in witness whereof I have delivered the said slaves into his actual
			 possession, and have hereto set my hand & seal this 26th day of March 1813.
            Th:
                Jefferson
          
          
            Witness
            William McClureE Bacon Aug 13Hugh Chisholm 22 Oct. 1814Pr Carr Aug 1813
          
        